


Aflac Incorporated 3rd Quarter 2015 10-Q [afl-09301510q.htm]
EXHIBIT 10.29




STATE OF GEORGIA
COUNTY OF MUSCOGEE
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AGREEMENT, made and entered into as of the 20th day of August, 2015, by and
between AFLAC INCORPORATED, a Georgia corporation, hereinafter referred to as
“Corporation,” and DANIEL P. AMOS, a resident of said State and county,
hereinafter referred to as “Employee”;
W I T N E S S E T H T H A T:
WHEREAS, Employee and Corporation previously entered into an employment
agreement dated August 1, 1993, as subsequently amended (the “Original
Agreement”), and Employee is currently employed by Corporation as its Chief
Executive Officer; and
WHEREAS, Corporation and Employee desire to amend and restate the Original
Agreement and to set forth the existing and continuing terms and conditions of
Employee’s employment by Corporation as its Chief Executive Officer;
NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:
1.Purpose and employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee and
Chief Executive Officer of Corporation.


2.Duties. Employee agrees to continue to provide executive management services
as Chief Executive Officer of Corporation to Corporation and its subsidiaries
and affiliates on a full-time and exclusive basis; provided, however, nothing
shall preclude Employee from serving on boards of directors of other
corporations; engaging in charitable and community affairs or managing his own
or his family’s personal investments.


3.Performance. Employee agrees to devote all necessary time and his best efforts
in the performance of his duties as Chief Executive Officer of Corporation on
behalf of Corporation and its subsidiaries and affiliates.


4.Term. The term of employment under the Original Agreement began on August 1,
1993, for a period of three (3) years until July 31, 1996. Under the Original
Agreement, effective each August 1, beginning effective August 1, 1994, the
scheduled term of the Original Agreement was automatically extended for
successive one (1)-year periods. Most recently, the term was automatically
extended on August 1, 2015, such that the current term is through July 31, 2018.
Under this Agreement, the term shall continue to be extended for one (1)-year
periods as of each August 1, beginning August 1, 2016, unless written notice of
termination is given prior to such annual date by one party to the other party
that the Agreement will not be extended by its terms.







--------------------------------------------------------------------------------




5.Base Salary. For all the services rendered by Employee, Corporation shall
continue to pay Employee a base salary of one million four hundred forty one
thousand one hundred dollars ($1,441,100.00) per year commencing January 1,
2015. The Compensation Committee of the Board may determine to defer and
contribute to the Aflac, Inc. Executive Deferred Compensation Plan any portion
of said base salary, and the amount of said salary that is not so deferred will
be payable to Employee in accordance with Corporation’s normal payroll
procedures. Employee’s base salary may be changed annually during the term of
this Agreement and any extensions hereof as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee of the Board”).


6.Documentation of increase in base salary. Any increase in base salary
determined by the Compensation Committee of the Board under Paragraph 5 shall be
documented in Corporation’s records and communicated to the Employee, as the
Compensation Committee of the Board may determine.


7.Management Incentive Plan. In addition to the base salary paid to Employee in
accordance with Paragraph 5, Corporation shall for each calendar year of
Employee’s employment by Corporation, beginning (for purposes of this Agreement)
with the calendar year 2015, continue to pay Employee, as performance bonus
compensation, an amount determined each year under Corporation’s current
Management Incentive Plan (i.e., short-term incentive program) with a target
level based on at least two hundred and twenty percent (220%) of base salary.
Nothing in this Paragraph shall preclude Employee from receiving additional
discretionary bonuses approved by the Compensation Committee of the Board.
Amounts payable to Employee under the Management Incentive Plan (or any
successor or other executive bonus program) shall be payable in such manner, at
such times and in such forms, as prescribed by the terms of the Management
Incentive Plan (or successor or other program).


8.Employee Benefits. Employee shall be eligible to participate with other
employees of Corporation in all fringe benefit programs applicable to
similarly-situated employees generally which may be authorized and adopted from
time to time by the Board, including without limitation: a qualified pension
plan, a qualified 401(k) and profit sharing plan, a disability income or sick
pay plan, an accident and health plan (including medical reimbursement and
hospitalization and major medical benefits), and a group life insurance plan. In
addition, Corporation shall furnish to Employee such other “fringe” or employee
benefits as are provided to similarly-situated key executive employees of
Corporation and such additional employee benefits which the Compensation
Committee of the Board shall determine to be appropriate to Employee’s duties
and responsibilities as Chief Executive Officer of Corporation, including,
without limitation, reimbursement of legal and accounting expenses incurred by
Employee in connection with the preparation of his employment or other
agreements with Corporation and any expenses for legal, accounting or financial
services incurred by Employee in connection with his employment. Any
reimbursements made pursuant to the preceding sentence shall be paid as soon as
practicable but no later than ninety (90) days after Employee submits evidence
of such expenses to Corporation (which payment date shall in no event be later
than the last day of the calendar year following the calendar year in which the
expense was incurred). The amount of such reimbursements during any calendar
year shall not affect the benefits provided in any other calendar year, and the
right to any such benefits shall not be subject to liquidation or exchange for
another benefit.















2

--------------------------------------------------------------------------------




9.Retirement plan for senior officers. Employee shall continue to participate in
Corporation’s Retirement Plan for Senior Officers which provides retirement,
medical, and other benefits to certain senior officers of Corporation, upon all
of the terms and conditions of the Plan, said Plan being entitled “Retirement
Plan for Senior Officers (as amended and restated January 1, 2009).”


10.Equity award plans. Employee shall be eligible to be awarded stock options,
restricted stock awards, and other equity awards (collectively, “Equity Awards”)
to purchase Corporation’s common stock under Corporation’s Long-Term Incentive
Plans for selected key employees and directors during the term of this
Agreement.


11.Working Facilities and Expenses. Employee shall continue to be provided with
an office, books, periodicals, stenographic and technical help, ground and air
transportation, and such other facilities, equipment, supplies and services
suitable to his position and adequate for the performance of his duties.
Corporation shall continue to pay Employee’s dues in such social and country
clubs, civic clubs and business societies and associations as shall be
appropriate in facilitating Employee’s job performance and in the best interest
of Corporation. Corporation shall also continue to pay all appropriate business
liability insurance and any business licenses and fees pertaining to the
services rendered by Employee hereunder. Employee is encouraged and is expected,
from time to time to incur reasonable expenses for promoting the business of
Corporation, including expenses for social and civic club memberships and
participation, entertainment, travel and other activities associated with
Employee’s duties. The cost of all such activities shall be the expense of
Corporation unless the Compensation Committee of the Board shall determine in
advance that any such expense of Employee should be paid by Employee.


Any expense reimbursements made to satisfy the terms of this Paragraph 11 shall
be paid as soon as practicable but no later than ninety (90) days after Employee
submits evidence of such expenses to Corporation (which payment date shall in no
event be later than the last day of the calendar year following the calendar
year in which the expense was incurred). The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any benefits under this Paragraph shall not be
subject to liquidation or exchange for another benefit.
12.Vacation. Employee shall continue to be entitled to his vacation time with
pay during each calendar year in accordance with Corporation’s vacation policy
for senior executive employees. In addition, Employee shall be entitled to such
holidays as Corporation shall recognize for its employees generally.


13.Sickness and total disability. Employee’s absence from work because of
sickness or accident (not resulting in Employee becoming “totally disabled,” as
that term is hereinafter defined) shall not result in any adjustment in
Employee’s compensation or other benefits under this Agreement.


Should Employee become totally disabled as a result of sickness or accident and
unable to adequately perform his regular duties prescribed under this Agreement,
his base salary (which shall continue to be adjusted as provided for in
Paragraph 5), together with incentive bonuses under Corporation’s Management
Incentive Plan and his participation in Corporation’s employee







3

--------------------------------------------------------------------------------




benefit programs and retirement plans shall continue without reduction except as
hereinafter provided, during the continuance of such disability for a period not
exceeding the earlier of (1) the end of the term of this Agreement or any
extension hereof or (2) a period of five hundred and forty-seven (547) calendar
days for each continuous disability. Payments pursuant to this Paragraph 13
shall be reduced by any amounts paid to Employee during any such period of
disability from time to time under any disability programs, plans or policies
maintained by Corporation, its subsidiaries or affiliates.
Should Employee’s total disability continue for a period beyond the end of the
term of this Agreement or in excess of five hundred and forty-seven (547)
calendar days, this Agreement shall, at the end of such period which first
occurs, be automatically terminated. If, however, prior to such time, Employee’s
total disability shall have ceased and he shall have resumed the adequate
performance of his duties hereunder, this Agreement shall continue in full force
and effect and Employee shall be entitled to continue his employment hereunder
and to receive his full compensation and other benefits as though he had not
been disabled; provided, however, unless Employee shall adequately perform his
duties hereunder for a continuous period of at least sixty (60) calendar days
following a period of total disability before Employee again becomes totally
disabled, he shall not be entitled to start a new five hundred and forty-seven
(547)-day period under this Paragraph, but instead may only continue under the
remaining portion of the original five hundred and forty-seven (547)-day period
of total disability. In the event Employee shall not adequately perform his
duties hereunder for a continuous period of at least sixty (60) calendar days
following a period of total disability, the running of the original five hundred
and forty-seven (547)-day period shall cease during the time of Employee’s
adequate performance of his duties hereunder before Employee again becomes
totally disabled.
It is understood that for purposes of this Paragraph 13, Employee shall, upon
his becoming totally disabled, be given such additional “credited service” if
necessary to fully qualify Employee under Corporation’s Retirement Plan for
Senior Officers and to provide a survivor annuity to Employee’s spouse under the
Plan; provided, these provisions shall not affect the timing or form of his
distributions under said plan, which shall be determined solely under the terms
of said plan.


For the purpose of this Agreement, the term “totally disabled” or “total
disability” shall mean Employee’s inability to adequately perform his executive
and management duties hereunder on account of accident or illness. It is
understood that Employee’s occasional sickness or other incapacity of short
duration may not result in his being or becoming “totally disabled;” however,
such illness or incapacity could constitute Employee’s being or becoming
“totally disabled” if such illness or incapacity is prolonged or recurring.
14.
Termination of employment.



A.    Termination by Corporation. Corporation may, when acting in accordance
with resolutions adopted by a two-third’s (2/3) majority vote of its entire
Board acting at a meeting called for the purpose of considering Employee’s
termination, terminate this Agreement and Employee’s employment (the date
thereof being referred to as his “Actual Termination Date”), at any time, with
or without “good cause” (“good cause” being hereinafter defined), by giving at
least thirty (30) days’ written notice to Employee of its intention to terminate
Employee’s







4

--------------------------------------------------------------------------------




employment without “good cause” or immediately upon giving written notice to
Employee of its intention to terminate Employee’s employment for “good cause”;
provided, however, with respect to termination without “good cause,” Corporation
may, at its election, terminate Employee’s actual employment (so that Employee
no longer renders services on behalf of Corporation) at any time during said
thirty (30)-day period.
B.    Termination by employee. Employee may terminate this Agreement, at any
time either for good reason (being hereinafter defined) or without good reason,
by giving at least sixty (60) days’ written notice to Corporation of his
intention to terminate his employment.
C.    Pay and benefits. In the event of any termination of Employee’s employment
hereunder, Corporation shall be obligated to:
(1)    Pay Employee his base salary (as provided for in Paragraph 5 of this
Agreement) earned through his Actual Termination Date;
(2)    Unless Employee’s employment has been terminated by Corporation for good
cause, pay Employee his performance bonus compensation (as provided for in
Paragraph 7 of this Agreement) that has accrued and vested but not been paid as
of his Actual Termination Date;
(3)    Unless Employee’s employment has been terminated by Corporation for good
cause, continue to honor all Equity Awards, subject to the terms thereof,
granted to Employee prior to the termination date stated in said written notice;
provided, in the event Employee’s termination is (i) by Corporation without good
cause (and not by Corporation for good cause), or (ii) by Employee for good
reason (but not by Employee without good reason) and not by Employee with the
intention to enter a business competitive with that of Corporation, and if
Employee timely signs and does not revoke a release as provided in subparagraph
H of this Paragraph 14, all of said Equity Awards not already vested shall
become fully vested as of the last day of his employment; provided, any Equity
Awards that vest based on performance will remain subject to the applicable
performance criteria, and Employee’s performance will be deemed to be at target
while actual vesting based on performance of Corporation will be applied in the
manner and at the time provided in the agreements for such Equity Awards;
(4)    Continue to pay or provide to Employee all of the retirement, health,
life and disability benefits, as are provided for in this Agreement or under any
programs, plans or policies covering Employee at the time of any notice of
termination, through his Actual Termination Date; and
(5)    Pay Employee and/or his wife such benefits as provided for in the
Retirement Plan for Senior Officers (see Paragraph 9 above), in a manner and in
such forms and at such times, as provided under the terms of said plan.
D.    Good cause. For purposes of this Agreement, “good cause” shall mean: that,
in the sole discretion of the Board, any of the following have occurred or
exist: (i) the willful and deliberate failure of Employee to substantially
perform his executive and management duties









5

--------------------------------------------------------------------------------




hereunder for reasons other than Employee’s sickness, injury or disability;
(ii) the willful and deliberate conduct by Employee which results in substantial
injury or damage to Corporation; or (iii) the conviction or plea of guilty by
Employee of a felony crime. A termination of Employee for “good cause” based on
clause (i) or (ii) of the preceding sentence will take effect immediately,
unless the Board, in its sole discretion, allows Employee a right to cure, in
which case such termination for “good cause” will take effect thirty (30) days
(or such shorter period as determined by the Board) after Employee receives from
Corporation written notice of its intent to terminate Employee’s employment and
Corporation’s description of the alleged cause, unless Employee, in the opinion
of the Board, during such permitted cure period, makes significant progress
toward remedying (and as soon as practicable thereafter, substantially completes
the remedy of) the events or circumstances constituting “good cause;” a
termination of Employee for “good cause” based on clause (iii) of the preceding
sentence will take effect immediately.
E.    Good reason. For purposes of this Paragraph 14, “good reason” shall mean
the termination of employment by Employee upon the occurrence of any one or more
of the following events:
(1)    Any breach by Corporation of the terms and conditions of this Agreement
affecting Employee’s salary and bonus compensation, any employee benefit, Equity
Awards or the loss of any of Employee’s titles or positions with Corporation;
(2)    A significant diminution of Employee’s duties and responsibilities;
(3)    The assignment to Employee of any duties inconsistent with or
significantly different from his duties and responsibilities existing at the
time of such assignment;
(4)    A purported termination of Employee’s employment by Corporation other
than as permitted by this Agreement;
(5)    The relocation of Corporation’s principal office or of Employee’s own
office to any place beyond twenty-five (25) miles from the current principal
office of Corporation in Columbus, Georgia; or
(6)    The failure of any successor to Corporation to expressly assume and agree
to discharge Corporation’s obligations to Employee under this Agreement, in form
and substance satisfactory to Employee.
F.    Termination while disabled. If Employee is totally disabled at the time
any such notice of termination is given, then, notwithstanding the provisions of
this Paragraph 14, Corporation shall nevertheless continue to pay Employee, as
his sole compensation hereunder, the compensation and other benefits for the
remaining period of Employee’s total disability as provided for in Paragraph 13
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this Paragraph 14 in addition to the continuation
of his compensation under Paragraph 13.
G.    Separate Payments. Each payment made to Employee pursuant to this
Paragraph 14 shall be treated as a separate payment for purposes of Code Section
409A.









6

--------------------------------------------------------------------------------




H.    Release Requirement. As a condition to Employee receiving any benefits
under subparagraph C(3) of this Paragraph 14, Employee must sign (and not
revoke) a written release agreement (“Release”) containing any terms specified
by Corporation for (i) Employee’s release of Corporation and its affiliates from
all claims arising from Employee’s employment or termination, (ii) Employee’s
non-revocation of that release during the seven (7)-day period applicable to
age-based claims, and (iii) Employee’s promise to comply with specified
confidentiality, noncompetition and/or nonsolicitation provisions. Corporation
will terminate Employee’s eligibility for severance pay and benefits if he fails
to sign, if he revokes, or if he fails to follow the terms of this Release and
if it is not signed and returned to Corporation within the earlier of (i) the
deadline specified by Corporation, or (ii) sixty (60) days after Employee’s
Actual Termination Date. Employee must sign the Release after his Actual
Termination Date. In the event that any payment under subparagraph C(3) of this
Paragraph 14 is not exempt from Code Section 409A, the payment timing is based
on the signing of this Release, and the period in which Employee could timely
sign and return the release spans two (2) calendar years, such payment shall in
all events be made in the second such calendar year. Notwithstanding the
foregoing, if the payment timing of any portion of payments or benefits, which
rely solely on the short-term deferral rule to be exempt from Code Section 409A,
would be delayed beyond the short-term deferral rule period due to Employee’s
late signing of the Release, such portion shall be forfeited.
15.Cooperation after notice of termination. Following any such notice of
termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Board; and to that end, Corporation shall be entitled
to full-time services of Employee through his actual termination date and such
full-time or part-time services of Employee as Corporation may reasonably
require during all or any part of the sixty (60)-day period that both follows
any such notice of termination and his actual termination date; provided, the
parties acknowledge that, depending on the level of services so required, the
provision of such services may delay the timing of Employee’s separation from
service.
16.Death of employee. In the event of Employee’s death during the term of this
Agreement or any extension hereof, this Agreement shall terminate immediately,
and Employee’s estate shall be entitled to receive terminal pay in an amount
equal to the amount of Employee’s base salary and any performance bonus
compensation actually paid by Corporation to Employee during the last thirty-six
(36) months of his life, said terminal pay to be paid in thirty-six (36) equal
monthly installments beginning on the first day of the month next following the
month during which Employee’s death occurs. Terminal pay as herein provided for
in this Paragraph shall be in addition to amounts otherwise receivable by
Employee or his estate under this or any other agreements with Corporation or
under any employee benefit or retirement plans established by Corporation and in
which Employee is participating at the time of his death. In addition,
Corporation shall honor all Equity Awards, subject to the terms thereof, granted
to Employee prior to his death and Employee or his estate shall, if not
otherwise vested, become fully vested in said options as of the date of
Employee’s death. For purposes of this Paragraph, Employee shall, upon his
death, be given such additional “credited service” as necessary to fully qualify
Employee under Corporation’s Retirement Plan for Senior Officers and to provide
a survivor annuity to Employee’s spouse under the Plan; provided, these
provisions shall not affect the







7

--------------------------------------------------------------------------------




timing or form of his distributions from such Plan, which shall be determined
solely under the terms of such Plan.
17.Covenants not to compete and not to disclose confidential information and
trade secrets


A.    Covenant against competition. During employment and for a twenty-four
(24)-month period after Employee’s Actual Termination Date resulting from (i)
Employee’s voluntary termination without “good reason” (as defined in Paragraph
14), or (ii) Corporation’s termination of Employee for “good cause” (as defined
in Paragraph 14), Employee will not, on his own behalf, or on behalf of any
other person or entity, compete with Aflac and its affiliated companies (the
“Aflac Companies”) by providing in the Restricted Territory (as defined in
subparagraph A(3) of this Paragraph 17) to any Competing Business (as defined in
subparagraph A(2) of this Paragraph 17), services similar to those Employee
provided to the Aflac Companies with respect to the Aflac Business (as defined
in subparagraph A(1) of this Paragraph 17), in circumstances in which Employee’s
responsibilities and duties are substantially similar to those performed by him
during the 24-month period ending on his Actual Termination Date.
(1)    “Aflac Business” means the Aflac Companies’ insurance company business,
which the Aflac Companies operate throughout the United States (including the
District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and
throughout Japan, and which includes but is not limited to (i) the development,
underwriting marketing, distribution and sale of individual and group voluntary
insurance products, including accident, cancer and other specified diseases,
dental, hospital confinement indemnity, hospital confinement sickness indemnity,
hospital intensive care, life, annuities, lump sum cancer, lump sum cancer
critical illness, specified health event, short term disability and vision; (ii)
the offering of un-reimbursed medical, dependent care, and transportation
flexible spending accounts; and (iii) operating a private medical and insurance
product exchange and similar enrollment services. “Aflac Business” will also
include any additional insurance and reimbursement account products and
services, which become part of the business conducted by the Aflac Companies,
whether through acquisition and/or development, and in which or to which
Employee has had direct exposure in his position with the Aflac Companies.
Similarly, “Aflac Business” will not include any business operation, which
formerly was part of the business conducted by the Aflac Companies and which
ceased being a part thereof due to divestiture or discontinuation of that part
of the business.
(2)    “Competing Business” means any person, concern or entity, which is
engaged in, or conducts a business substantially the same as, the Aflac Business
or any part thereof.
(3)    “Restricted Territory” means the area within the United States (including
the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and
Japan.
B.    Covenant against disclosure of confidential information and trade secrets.
Employee acknowledges that, during the term of his employment under this
Agreement, Employee will be privy to (i) certain confidential and proprietary
information of Aflac Companies, which constitutes trade secrets as defined in
the Georgia Trade Secret Act of 1990 (the “Trade Secret Act”), and (ii) certain
other confidential and proprietary information of







8

--------------------------------------------------------------------------------




Corporation that may not constitute trade secrets as so defined. With respect to
such Trade Secrets and other confidential and proprietary information, Employee
covenants and agrees, as follows:
(1)    Employee agrees to not disclose to any third party, without the prior
written consent of the Board or unless necessary to perform his duties and
responsibilities hereunder, the processes, machines, technical documentation,
computer programs, customer lists, identity of customers, business plans,
marketing plans and techniques, pricing data, financial data, marketing
programs, customer files, financial institution files, technical expertise and
know how, and other confidential and proprietary information and trade secrets,
whether as defined in the Trade Secret Act or which may lie beyond it
(collectively, the “Property”), which have been or will be provided to Employee
by any of the Aflac Companies and are confidential and proprietary property of
any of the Aflac Companies. Employee further agrees not to use any Property to
his personal benefit or the benefit of any third party. Employee also agrees to
return to Corporation all such Property which is tangible upon or before his
Actual Termination Date. Notwithstanding the foregoing, the Property protected
hereunder will not include any data or information that has been disclosed to
the public (except where such public disclosure has been made by Employee
without authorization), that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means. The
restrictions in this Paragraph are in addition to, and not in lieu of, any
rights or remedies Corporation may have available pursuant to the laws of the
State of Georgia to prevent the disclosure of trade secrets and proprietary
information, with such laws including but not limited to the Trade Secrets Act.
(2)    Employee’s obligations under the nondisclosure provisions in this
Paragraph 17.B (i) will apply to Property that does not constitute trade secrets
during the term of Employee’s employment hereunder and for as long as the
Property remains confidential, and (ii) will apply to Property that constitutes
trade secrets until such Property no longer constitutes trade secrets and is no
longer confidential.
18.Enforcement of restrictive covenants.


A.    Blue Penciling. The parties agree that if any court finds that any
provision in Paragraph 17 or this Paragraph 18 is overly broad such that it is
unenforceable under applicable state law, the court may reform that provision to
narrow its scope to the extent necessary to render it enforceable.
B.    Severability. Employee acknowledges and agrees that the covenant against
competition and the covenant against disclosure contained in Paragraphs 17.A and
17.B, respectively, are reasonable and valid and do not impose limitations
greater than those that are necessary to protect the business interests and
confidential information of the Aflac Companies. The parties agree that the
invalidity or unenforceability of any one or more of such covenants, other
provisions, or parts thereof (collectively the “Covenants”) will not affect the
validity or enforceability of the other Covenants, all of which are inserted
conditionally on their being valid in law. In the event one or more Covenants
contained herein are ruled invalid (after application of subparagraph A of this
Paragraph), this Agreement will be construed as if such invalid Covenant had not
been inserted. The parties hereto agree that the Covenants contained in this
Agreement are severable and divisible; that none of such Covenants depends on
any other









9

--------------------------------------------------------------------------------




Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.
C.    Injunctive Relief. Employee hereby agrees that any remedy at law for any
breach of the Covenants will be inadequate and that any of the Aflac Companies
will be entitled to apply for injunctive relief in addition to any other remedy
the Aflac Companies might have under this Agreement.
D.    Claim for Damages. Employee acknowledges that, in addition to seeking
injunctive relief, any of the Aflac Companies may bring a cause of action
against him for any and all losses, liabilities, damages, deficiencies, costs
(including, without limitation, court costs), and expenses (including, without
limitation, reasonable attorneys’ fees), incurred by the Aflac Companies and
arising out of or due to his breach of any Covenant or agreement contained in
Paragraph 17. Notwithstanding anything herein to the contrary, the breach of the
nondisclosure Covenant set forth in Paragraph 17.B will cause Employee to
forfeit any rights to the vesting of Equity Awards under subparagraph (C)(3) of
Paragraph 14; and Employee agrees to repay to the Aflac Companies any amount
already paid under such subparagraph.
E.    Survival. Paragraph 17 and this Paragraph 18, to the extent applicable,
will survive the termination of this Agreement and Employee’s employment. In
addition, neither the termination of this Agreement nor Employee’s employment
will terminate any other obligations or rights that, by the specific terms of
this Agreement, extend beyond such termination.
19.Right to acquire insurance. If Employee shall terminate his employment
hereunder for any reason other than death, he may, at his election, acquire any
insurance policies upon his life owned by Corporation by giving written notice
of his election to Corporation within ninety (90) days after his termination of
employment. Such policies shall be transferred to the employee upon his payment
to Corporation of the then interpolated terminal reserve value of said
insurance. In the event any policies transferred to Employee as herein provided
shall not have an interpolated terminal reserve value, then the amount to be
paid by Employee shall be its then fair market value.


20.No requirement to seek employment and no offset. Corporation agrees that, if
Employee’s employment is terminated by Corporation during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Corporation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer or by Corporation’s attempt to offset any
amount claimed to be owed by Employee to Corporation or otherwise.



















10

--------------------------------------------------------------------------------




21.Waiver of breach or violation not deemed continuing. The waiver by either
party of a breach or violation of any provisions of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.


22.Notices. Any and all notices required or permitted to be given under this
Agreement will be sufficient if furnished in writing, sent by registered or
certified mail to his last known residence in the case of Employee or to its
principal office in Columbus, Georgia, in the case of Corporation.


23.Authority. The provisions of this Agreement required to be approved by the
Board of Directors of Corporation or the appropriate committee thereof have been
so approved and authorized.


24.Arbitration. From time-to-time, Employee agrees to sign and become a party to
any arbitration agreement with such terms as Corporation may provide, and the
terms of such arbitration agreement shall be incorporated herein by this
reference and shall apply to all claims under this Agreement; provided,
notwithstanding the foregoing, any claims or actions, whether for damages,
injunctive relief or other relief, for any violation or breach of the Covenants
set forth in Paragraphs 17 and 18, including but not limited to the actions
described in subparagraphs C and D of Paragraph 18, (i) shall be excluded from
the arbitration agreement and its applicability, and (ii) shall be subject to
the jurisdiction of the applicable court as set forth in Paragraph 25.


/s/ KC          /s/ DPA
Initials for Corporation         Initials of Employee




25.Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Georgia. Any legal action brought in
regard to this Agreement, which is not subject to arbitration as provided in
Paragraph 23 or is brought to enforce the finding of the arbitrator, shall be
brought in the Superior Court of Muscogee County, Georgia, or the United States
District Court of the Southern District of Georgia, whichever applies, and the
parties waive jurisdiction and venue in any other court.


26.Paragraph Headings. The paragraph headings contained in this Agreement are
for convenience only and shall in no manner be construed as part of this
Agreement.


27.Two originals. This Agreement is executed in two (2) originals, each of which
shall be deemed an original and together shall constitute one and the same
Agreement, with one original being delivered to each party hereto.


28.Code Section 409A. This Agreement is intended to comply with the requirements
of Code Section 409A and shall be construed accordingly. Any payments or
distributions to be made to Employee under this Agreement upon a “separation
from service” (as defined above) of amounts classified as “nonqualified deferred
compensation” for purposes of Code Section 409A, payable due to a separation
from service and not exempt from Section 409A, shall in no event be made or
commence until six (6) months after such separation from service. Each payment
of













11

--------------------------------------------------------------------------------




nonqualified deferred compensation under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A. Notwithstanding the
foregoing, Corporation shall not be liable to Employee or any other person if
the Internal Revenue Service or any court determines for any reason that any
payments under this Agreement are subject to taxes or penalties under Section
409A.


29.Tax Withholding. Corporation shall withhold all applicable taxes from any
amounts payable under this Agreement, including, but not limited to, any
federal, foreign, state and local taxes; and all such amounts described in this
Agreement shall be paid net of such taxes.


30.Amendments and Waivers. Except as otherwise specified herein, this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Corporation and Employee.


IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplication original with one
original being delivered to each party as of the 20th day of August, 2015.
                                                                                    


Daniel P. Amos
 
 
 /s/ Daniel P. Amos
   Employee
 
 
AFLAC INCORPORATED
 
 
/s/ Kriss Cloninger, III
By:
Kriss Cloninger, III
 
President and Treasurer
 
 
Attest: J. Matthew Loudermilk
 
/s/ J. Matthew Loudermilk
Vice President, Corporate Secretary








12